— In a proceeding pursuant to article 78 of the CPLR, petitioner appeals from a judgment of the Supreme Court, Nassau County, dated December 13, 1971, which dismissed the petition on the merits. Judgment reversed, on the law, with $10 costs and disbursements; petition granted; and respondent commission directed to place petitioner’s name on the eligible list for promotion to Correction Captain in the Office of the Sheriff of Nassau County promulgated as a result of the promotion examination held on September 14, 1971. Petitioner has served as a Correction Lieutenant in the Nassau County Sheriff’s Office since April 22, 1968. An examination for the position of Correction Captain was originally scheduled by respondents for July 18,1970. The standard of eligibility for the examination was three years of service as a Correction Lieutenant immediately preceding July 18,1970. The examination was subsequently invalidated by court order, because of a defective notice, and was rescheduled by respondents for September 14, 1971. However, eligibility for the rescheduled examination was again restricted to those Correction Lieutenants eligible to participate in the originally scheduled examination by virtue of having completed three years service in the lower grade by July 18, 1970. While we do not here question the wisdom of respondents in establishing a three-year experience standard for the position in issue, it is our judgment that the further *945restriction upon eligibility to those Correction Lieutenants who had completed the requisite three years of service by July 18, 1970, a date nearly 14 months prior to the date of the rescheduled examination, was arbitrary and capricious and lacks any rational basis. Accordingly, inasmuch as petitioner has concededly met the standards of eligibility as of the date of the rescheduled examination and has received a passing grade thereon, respondents are directed to certify him as eligible for promotion. Munder, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.